Citation Nr: 1711272	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  07-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to December 1988 and from March 1992 to October 1994, with his last DD Form 214 noting 15 years and 27 days total prior active service.

These matters came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2010, the Board reopened the claim of entitlement to service connection for a back disorder and remanded that claim along with the other claims for further development.  The issues were remanded, again, in March 2013 for further development.  In January 2016, the Board dismissed entitlement to a total disability rating due to individual unemployability (TDIU), denied entitlement to service connection for a back disorder, a right ankle disorder, and a left ankle disorder, and remanded the issues of entitlement to service connection for a right knee disorder, a left hip disorder, and a right hip disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Partial Remand (JMPR) and December 2016 Court Order, the Board's decision with regard to the back, right ankle, and left ankle issues was vacated and remanded for action consistent with the JMPR, and the appeal with regard to the TDIU issue was dismissed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2014 opinion, a VA examiner opined that lumbar degenerative disc disease and other noted lumbar spine conditions were less likely as not caused by or a result of military service.  The examiner noted that service treatment records indicated acute lumbar muscle strains without report of any injury or trauma to the back or spine.  Additionally, with each entry there was no indication of chronic continuation of this condition and no indication of a condition that would have caused any nerve root compression resulting in any sciatica or radicular symptoms.  As the Veteran had aged, the core muscular weakness, genetics and physical applications (sports, daily activities, inactivity) were the primary factors in degenerative joint disease in the lumbar spine.  He separated from service in November 1994 and the first x-rays in 1996 are without findings of degenerative disc disease or degenerative joint disease.  01/04/1996 VBMS entry, VA Examination at 23.  He had worked as a mechanic for several years post service.  X-rays of 2006 showed mild degenerative joint disease and osteoarthritic changes.  After review of his VA records and x-rays, the examiner felt the degree of degenerative disc disease and related stenosis was no more than would be expected for natural age progression and is not resulting from his intraservice acute lumbar muscle strains.

The examiner also opined that lumbar degenerative disc disease and other noted lumbar spine conditions were less likely as not caused by or a result of left knee osteoarthritis and/or permanently aggravated by intraservice identified osteopenia; that bilateral ankle conditions, right knee, and bilateral hip disorders were less likely as not (less than 50/50 probability) caused by and/or permanently aggravated by intraservice identified osteopenia or the post service left knee condition.

The examiner explained that osteoarthritis occurs from "wear and tear" or a direct injury to the bony region.  Osteopenia is a metabolic bone disease that is identified on x-rays when an area of the bone appears to be less dense that what is typically found in a normal bone.  Bone density studies take radiographic samples of areas of the bony skeleton that is typically dense and compares to normal sample ranges.  If the bone areas are less dense then it is considered osteopenic and with increased severity can be considered osteoporotic.  The examiner noted that there was conflicting radiographic interpretation between the orthopedic provider and radiologist on the diagnosis of osteopenia in the service treatment record.  There is no official diagnosis of osteopenia found and further studies to confirm osteopenia or to treat osteopenia was not found in the service treatment records. 

The examiner explained further that literature indicates a correlation of osteopenia/osteoporosis and rheumatoid arthritis and/or other related inflammatory diseases.  There is an increased risk of fracture (particularly femoral neck fractures) occurring in those with a designation of osteopenia/osteoporosis.  The Veteran has no indication of having a fracture in the lumbar spine, ankles, hip, or right knee secondary to identified osteopenia.  The osteoarthritic changes in the lumbar spine would not be a result of osteopenia.  Moreover, osteopenia had no impact or influence on the development and/or progression of his lumbar degenerative disc disease.  There was no objective evidence to correlate the osteopenia with the degenerative process in his lumbar spine or the ankles.

The examiner also opined that there was no objective evidence to support that the left knee symptoms caused the right or left ankle spurring.  This type of spurring was minimal and was typically seen with a sprain.

The examiner opined that the right knee was less likely as not permanently aggravated by his left knee disability.  

The examiner explained that literature supports the development of degenerative femoral-tibial aspect of the knee joint.  This would be a meniscal deteriation in the contralateral knee (right) secondary to antalgia (limping).  The degenerative process in the right knee is patella-femoral and would not be caused by guarding of the left knee.  Also, this is listed as a mild condition and would not be more than expected for natural age progression.

The examiner opined that acetabular spurring (hip arthritis) was less likely as not permanently aggravated by left knee condition.  The examiner explained that acetabular osteoarthritis is symmetric of right and left.  This is most likely a progression of natural age, genetics and lifelong activities.  If due to left knee condition, this would only appear in contralateral hip (right) due to shifting from antalgia, however would have to be a severe significant antalgia and other hip defects would be present.  The Veteran was asymptomatic of hip joint disease and his pain claim if of the gluteal regions (described as hips).  This is likely related to his lumbar degenerative disc disease, facet and SI joint arthropathy.  The soft tissue structures of hamstrings, torso and pelvis can become tight and uncomfortable/painful with progressive guarding and decreased core strengthening activities.  09/08/2014 Virtual VA, CAPRI.

Per the JMPR, it was determined that the September 2014 examiner's rationale did not address the abnormal gait caused by the left knee disability, and the Veteran's lay assertion that "due to my left knee locking up I have had to be very careful as to how I walk, sometimes when my left knee would lock up I would stumble and fall, this would in turn cause me to twist my ankle while trying to catch myself."  12/16/2016 VBMS, CAVC Decision; see 07/13/2007 VBMS, VA 9 Appeal to Board of Appeals.

The Board notes that the Veteran has made similar lay assertions with regard to the effect his left knee has on his hips and right knee, which can also be construed as not being considered by the VA examiner.  Id; 02/05/2015 VBMS, VA 21-4138 Statement In Support of Claim.

With regard to the right knee, the Veteran believes this condition is secondary to the left knee "due to the fact that I have changed my gait to accommodate the slight limp that I have... from favoring my left knee.  I have learned to walk with a rolling gait similar to when I was walking on the ships in the Navy."  07/13/2007 VBMS, VA 9 Appeal to Board of Appeals.  Similarly with regard to the hips, the Veteran asserts that he believes his hip disabilities are secondary to the left knee "due to the fact that I have changed my gait to accommodate the slight limp that I have gotten from favoring my left knee."  Id.

With regard to the right hip, the Veteran asserts that "I also try to relieve the pain and pressure on my left knee by putting more weight on my right side specifically the right hip.  I believe that due to the change in my gait and pain and pressure to include the locking in my [left knee] has aggravated my Right Hip Condition beyond the point of normal progression.  02/05/2015 VBMS, VA 21-4138 Statement in Support of Claim.

With regard to the left hip, the Veteran asserts that "I believe that due to the change in my gait and pain and pressure to include locking in my [left knee] has aggravated my Left Hip Condition beyond the point of normal progression."  Id.

With regard to the right knee, the Veteran asserts that he has "been walking with a slight limp and change in my gait due to pain from my [left knee]."  Id.

In light of the above, etiological opinions should be sought which considers the Veteran's abnormal gait caused by the left knee disability and the Veteran's lay contentions regarding the effect his service-connected left knee disability has on his right knee, hips, ankles, and lumbar spine.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the September 2014 VA examiner (or another qualified VA examiner if the September 2014 VA examiner is unavailable) review the virtual folders and provide opinions as to the following:

a)  whether it is at least as likely as not (50 percent or greater) that osteoarthritis of the lumbar spine, degenerative disc disease of the lumbar spine, osteoporosis of the lumbar spine, and any other back (lumbar or thoracic) disorder were caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension.  If not, is it at least as likely as not that any lumbar spine disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his lumbar spine disability.

b)  whether it is at least as likely as not (50 percent or greater) that right ankle spurring, and any other right ankle disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension.  If not, is it at least as likely as not that any right ankle disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his right ankle disability.

c)  whether it is at least as likely as not (50 percent or greater) that left ankle spurring, and any other left ankle disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any left ankle disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his left ankle disability.

d)  whether it is at least as likely as not (50 percent or greater) that acetabular osteoarthritis and spurring of the right hip, and any other right hip disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension.  If not, is it at least as likely as not that any right hip disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his right hip disability.

e)  whether it is at least as likely as not (50 percent or greater) that acetabular osteoarthritis and spurring of the left hip, and any other left hip disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension.  If not, is it at least as likely as not that any left hip disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his left hip disability.

f)  whether it is at least as likely as not (50 percent or greater) that degenerative femoral-tibial aspect of the right knee joint, and any other right knee disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension.  If not, is it at least as likely as not that any right knee disability has been aggravated (permanently worsened beyond its natural progression) by the service-connected left knee disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his right knee disability.

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

An examination should be scheduled only if deemed necessary by the VA examiner.

2.  If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




